Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 17,19-27,29 are allowed and remembered as claims 1-11. The original Claims 1-16, 18 and 28 have been canceled. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 17, 
A recording device, comprising: a recorder that enables the recording of a short audible message reminder that is triggered for playback by built-in sensors; a frame-shaped base defining an opening and configured to be mounted over and around an operational button/handle located in a vehicle or in a home; a lid coupled to the frame-shaped base and configured to close over said frame-shaped base, covering said opening and blocking access to said operational button/handle; a circuit configured to produce the audible message upon receiving a trigger signal, said circuit being located in at least one of said framed-shaped base and or said lid; and a switch including a first component located on said frame-shaped base and a second component located on said lid and so configured that when said first component and second component are separated from each other by a predetermined distance, when the lid is opened, the switch causes the creation of said trigger signal and the production of said audible alarm or message.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Costello et al. (US 2007/0252681) shows A keyless ignition system for a vehicle includes an electronic control unit (ECU) that communicates through a wireless link with a start/stop button. Cheung (US 2009/0243892) shows a system is described for determining if two seat buckles are attached.  The system includes seat belt portions and corresponding seat buckle members. Moore et al. (US 10,737,615) shows the baby carseat reminder system is an alarm and sensor system that attaches to the seat belt buckle.  The baby carseat reminder system senses when the belt connector of a seat belt properly attaches to the anchor connector of the seatbelt. Martin et al. (US 2014/0278434) shows a system for playback of messages.  Context appropriate messages for an environment may be played back. Varasteh (US 2010/0271224) shows a reminder device includes a controller, a switch, and an annunciator.  When a user closes the switch, the controller turns on the annunciator for a fixed period of time. Kharbawi (US 2018/0053398) shows a system for cars which is designed to alert the driver on the possibility to forget an object in the car which includes an activation unit and a warning unit.  Mikhail (US 2015/0360834) shows a pill bottle or like for medicinal products such as prescription drugs includes an audio device for emitting audible messages to the user of the product, thereby enabling easy identification of the product by the visually impaired.  Cram et al. (US 2017/0268119) shows a child safety system is described which senses when a child is left alone 
However, the Prior Art of references individually or in combination not explicitly mention the all of the specific structure arrangement as recited in the claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.